TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00015-CR


                               Ronald Lee Verdi, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




        FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY,
 NO. D-11-0505-SA, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit.           See Anders

v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for pro

se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App.

2014). Appellant has timely filed the motion requesting access to the appellate record with

this Court.

               Appellant’s pro se motion is granted in part. We hereby direct the clerk of the

trial court to provide a copy of the reporter’s record and clerk’s record to appellant, and to
provide written verification to this Court of the date and manner in which the appellate record

was provided, on or before July 3, 2015. See id. at 321. Appellant’s brief is due 120 days from

the date he receives the record. The remainder of the relief requested is denied.

               It is ordered on June 23, 2015.

Before Chief Justice Rose, Justices Goodwin and Field



Do Not Publish